Citation Nr: 1230886	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-15 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected prostatitis.

2.  Entitlement to service connection for prostate cancer, to include as due to service-connected prostatitis.


REPRESENTATION

Appellant represented by:	Julie Clifford, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied, in pertinent part, the Veteran's claims of service connection for erectile dysfunction and for prostate cancer, each to include as due to service-connected prostatitis.  

In March 2010, the Veteran's attorney notified VA that the Veteran had moved to the jurisdiction of the RO in Atlanta, Georgia.  That facility has jurisdiction over this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for erectile dysfunction and for prostate cancer, each to include as due to service-connected prostatitis, can be adjudicated.

With respect to the Veteran's service connection claim for erectile dysfunction, to include as due to service-connected prostatitis, the Board notes that, in April 2012, a VA examiner reviewed the Veteran's claims file and provided nexus opinions concerning the contended etiological relationship between the Veteran's erectile dysfunction and active service, to include as due to his service-connected prostatitis.  Unfortunately, a close reading of the April 2012 VA opinion (which was provided in a Disability Benefits Questionnaire format) shows that it is incomplete.  The VA examiner stated, in part, " The Veteran has multiple othe[r] risks for [the] natural progression of [erectile dysfunction], not the least of which is" and then did not identify the Veteran's other risk factors for the natural progression of his current erectile dysfunction.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In order to ensure that the April 2012 VA opinion is adequate for VA purposes, the Board finds that, on remand, this opinion should be returned to the clinician who provided it so that he can complete his opinion concerning the Veteran's other risk factors for the natural progression of his current erectile dysfunction.  

With respect to the Veteran's claim of service connection for prostate cancer, to include as due to service-connected prostatitis, the Board notes that the Veteran's attorney has contended that VA has failed in its duty to assist the Veteran in this case by not scheduling him for VA examination to determine the current nature and etiology of his prostate cancer.  As the Veteran's attorney correctly noted in her submissions to VA, the Veteran has current diagnoses of prostate cancer, cured, and status-post prostatitis (as seen on VA examination in April 2009).  The Board also observes that the United States Court of Appeals for Veterans Claims (Court) has held that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is evidence that the Veteran experienced prostatitis for several decades following his service separation and also experienced prostate cancer in approximately September 2001 and was treated with radioactive seeds.  There also is evidence that the Veteran's prostate cancer has resolved following radioactive seed treatment.  The evidence also suggests that, because the radioactive seeds destroyed most of his prostate, the Veteran no longer experiences the recurrent bouts of chronic prostatitis which he experienced prior to undergoing radioactive seed treatment for prostate cancer.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his prostate cancer, to include as due to service-connected prostatitis.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  A review of the claims file shows that the most recent VA outpatient treatment records are dated only through October 2008.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for erectile dysfunction, to include as due to a service-connected disability, and/or for prostate cancer, to include as due to a service-connected disability, since his separation from active service.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the VA Medical Center in Salem, Virginia, and ask the VA examiner who completed the April 10, 2012, Disability Benefits Questionnaire (DBQ) medical opinion to provide an addendum to this medical opinion.  This VA clinician should be asked to review his prior DBQ medical opinion dated on April 10, 2012, and to finish the sentence which reads, "The Veteran has multiple othe[r] risks for [the] natural progression of ED, not the least of which is..."  This clinician should identify the Veteran's other risk factors for the natural progression of ED (or erectile dysfunction) that he referred to in his April 10, 2012, DBQ medical opinion.  A complete rationale must be provided for any opinions expressed.

3.  If, and only, if the VA examiner who provided the DBQ medical opinion on April 10, 2012, is unavailable, then send the Veteran's complete claims file and a copy of this remand to an appropriate clinician who can provide an opinion concerning the nature and etiology of the Veteran's erectile dysfunction, to include as due to service-connected prostatitis.  

Following a review of the claims file, this clinician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction is related to active service or any incident of service.  This clinician also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated (permanently worsened) by his service-connected prostatitis.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his prostate cancer, to include as due to a service-connected disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's prostate cancer is related to active service or any incident of service.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's prostate cancer was caused or aggravated (permanently worsened) by his service-connected prostatitis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is visually impaired and considered legally blind.  The examiner also is advised that service connection currently is in effect for prostatitis.  The examiner finally is advised that the Veteran contends that his prostate cancer was incurred in active service, including as due to his service-connected prostatitis.  

5.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.  

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

